Citation Nr: 0721069	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and if so, whether the claim 
may be granted.  

2.  Entitlement to service connection for residuals of a 
right foot injury.  

3.  Entitlement to service connection for residuals of a left 
foot injury.  

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to the veteran's service-
connected arthritis of the right knee with shell fragment 
wound.  

5.  Entitlement to an increased rating for arthritis of the 
right knee, with shell fragment wound, currently evaluated as 
10 percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In 
May 2006, the veteran and his fiancé testified from the RO at 
a videoconference hearing before the undersigned sitting in 
Washington, DC.  

The issue of entitlement to service connection for a left 
knee disability, to include as secondary to the veteran's 
service-connected arthritis of the right knee with shell 
fragment wound, and the issue of an increased rating for the 
service-connected arthritis of the right knee with shell 
fragment wound are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO denied service 
connection for PTSD on the basis that PTSD was not shown by 
the evidence of record; the RO notified the veteran and 
informed him of his appellate rights, but he did not appeal.  

2.  Evidence received since the June 1990 rating decision 
includes that which is not cumulative of evidence of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  

3.  The preponderance of the competent evidence is against 
finding that the veteran has PTSD.  

4.  There is no competent evidence that the veteran has 
residuals of a right foot injury.  

5.  There is no competent evidence that the veteran has 
residuals of a left foot injury.  


CONCLUSIONS OF LAW

1.  The June 1990 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200 (2006).  

2.  Evidence received since the June 1990 rating decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

3.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  

4.  Service connection for residuals of a right foot injury 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

5.  Service connection for residuals of a left foot injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the claimant of evidence and information necessary 
to reopen the claim and notice of the evidence and 
information necessary to establish entitlement to the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim to reopen, VA must look at the bases for the 
denial in the prior decision and provide the claimant with 
notice that describes what evidence would be necessary to 
substantiate that element or those elements of the underlying 
claim that were found insufficient in the previous denial.  
Id.  

In this case, in a statement received in November 2004, the 
veteran stated he was requesting that he be considered for 
service-connected compensation for PTSD and right and left 
foot injury.  Review of the record shows no prior claim for 
service connection for residuals of either a right or left 
foot injury.  The review does show that in an unappealed 
rating decision dated in June 1990 the RO in Los Angeles, 
California, denied service connection for PTSD on the basis 
that PTSD was not shown by the evidence of record and the 
veteran had not replied to its request for his personal 
description of traumatic events in service.  

As to the current claims, in a letter dated in January 2005, 
the Reno RO notified the veteran that it needed evidence 
showing that his bilateral foot injuries existed from 
military service to the present time, and the RO requested 
that the veteran clarify exactly what he was claiming as a 
bilateral foot injury.  The letter then listed several types 
of evidence, including service medical records, statements 
from persons who knew him in service, employment physical 
examinations, and private medial records and reports that 
could help VA make a decision.  As to the PTSD claim, the RO 
notified the veteran that it needed specific details of 
stressful incident(s) in service and requested that he submit 
or identify reports of private physicians that included 
clinical findings and diagnosis of PTSD.  The RO also 
notified the veteran that he should identify when and where 
he had been treated for PTSD by VA.  

In the same letter, the RO explained that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things: (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
his current disability and an injury, disease, or event in 
service.  The RO explained that a current disability could be 
shown by medical evidence or other evidence showing he had 
persistent or recurrent symptoms of disability and that a 
relationship between current disability and an injury in 
service was usually shown by medical records or medical 
opinions.  

In the January 2005 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
also notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO told the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that he must give VA enough information 
about these records so that VA could request them from the 
person or agency that had them and emphasized that it was 
still his responsibility to make sure VA received those 
records.  The RO requested that the veteran send any evidence 
in his possession that pertained to his claims.  

In view of the foregoing, the Board finds that the prior to 
the adjudication of the claims, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate each of the claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board recognizes that the RO, in the January 2005 letter, 
did not discuss the prior denial of the PTSD service 
connection claim in 1990, nor did it speak in terms of new 
and material evidence required to reopen the claim.  The 
Board nonetheless finds that the January 2005 letter provided 
adequate notice as to how to substantiate what was in fact an 
application to reopen the previously denied PTSD service 
connection claim.  The Court has said that in response to an 
application to reopen a clam, VA is required to "look at the 
bases for the denial in the prior decision" and to provide "a 
notice letter that describes what evidence would be necessary 
to substantiate [the] element or elements required to 
establish service connection that were found insufficient in 
the previous denial."  Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  In this case, the veteran, at the time of the 1990 
denial of the claim had not submitted evidence that he has 
PTSD.  Although the RO in its January 2005 letter did not 
correctly state the procedural posture of the veteran's PTSD 
claim and failed to inform the veteran of what constitutes 
new evidence, by informing him that he needed medical 
evidence of a diagnosis of PTSD, the letter provided notice 
of the evidence necessary to reopen and substantiate the 
claim.  Id.  The Board therefore concludes there was no 
prejudicial notice error in the veteran's PTSD claim.  

The Board further recognizes that it was not until April 2006 
that the veteran was provided notice of the type of evidence 
necessary to establish a disability rating or effective date.  
While this was long after the initial adjudication of the 
claims and was not followed by readjudication that might have 
cured the timing defects, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
Board addresses question not addressed by agency of original 
jurisdiction, Board must consider whether veteran has been 
prejudiced thereby).  In this case, the PTSD service 
connection claim may be reopened but fails on the merits, and 
the claims for service connection for residuals of a right 
foot injury and residuals of a left foot injury may not be 
granted.  These results render moot any question as to 
disability rating or effective date.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
The veteran has been provided VA examinations and he and his 
fiancé testified at the May 2006 videoconference hearing.  It 
appears that all known and available records relevant to the 
issues decided here have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  In July 2006, the veteran 
submitted additional evidence with a waiver of review of the 
evidence by the RO.  The Board notes that he subsequently 
submitted other evidence without a waiver of RO 
consideration, but that evidence does not pertain to any 
issue decided here.  The veteran has not identified any other 
evidence, and the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

PTSD service connection claim

As noted earlier, the Los Angeles RO previously denied 
service connection for PTSD in a June 1990 rating decision.  
The RO notified the veteran of the decision and informed him 
of his appellate rights, but he did not file a notice of 
disagreement with that decision, and it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

On a VA Form 21-4138, Statement in Support of Claim, received 
at the Reno RO in November 2004, the veteran stated he was 
requesting that he be considered for service-connected 
compensation for PTSD.  Thereafter, in an April 2005 rating 
decision the RO continued the prior denial of service 
connection for PTSD on the basis that new and material 
evidence had not been received showing the veteran has PTSD.  
The veteran filed a notice of disagreement, and in 
September 2005, following the receipt of additional evidence, 
the RO issued a statement of the case in which it found that 
new medical evidence had been submitted, which it considered 
as material to the claim, and it thereafter addressed the 
merits of the claim and denied service connection for PTSD.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for PTSD.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
but credible evidence that the claimed in-service stressor 
actually occurred is also required.  Sizemore, 18 Vet. App. 
264, 269.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality and may be 
established through "recognized military citations or other 
supportive evidence."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); VAOPGCPREC 12-99; accord Sizemore, 18 Vet. App. at 
272.  

Evidence of record at the time of the June 1990 rating 
decision included the veteran's service medical records, 
which show the veteran was hospitalized from April 1967 to 
July 1967 for treatment of a right knee injury.  The record 
shows that veteran had a psychiatric consultation in 
June 1967 after which the examiner recommended the veteran 
return to duty when feasible, no diagnosis indicated.  The 
report of the veteran's service separation examination 
includes no complaint, finding, or diagnosis of a psychiatric 
disorder.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, and DA Form 20, Enlisted 
Qualification Record, were of record and show that the 
veteran was a medical specialist and received the National 
Defense Service Medal, the Vietnam Campaign Medal, the 
Vietnam Service Medal, and the Purple Heart Medal.  The DA 
Form 20 confirms that the veteran served in Vietnam.  

The evidence of record included VA medical records dated in 
January and February 1975.  In January 1975, the veteran 
reported he was angry, depressed, and agitated, with trouble 
controlling his temper with members of his family and 
brooding over lost opportunities to be a professional 
basketball player.  The assessment was impulsive, external 
locus of responsibility, needs psychotherapy, high anxiety 
level.  In a February 1975 VA medical certificate, it was 
noted that the veteran complained of depression and said his 
problems started after service in 1967.  He said he received 
a shrapnel wound to the right knee and said that as far back 
as he could remember he had trouble with authority.  He felt 
that he might have been a great basketball player if he had 
not been drafted.  The diagnosis was possible schizophrenia 
with depression.  The examiner recommended hospitalization.  

The record included a hospital summary from the VA Hospital 
in Brentwood, California, which shows the veteran was 
hospitalized from February 1975 to March 1975.  In the 
summary it was stated that this was the veteran's first 
psychiatric hospitalization ever and was for depression 
related to financial and family problems.  The physician 
stated these in turn followed from impulsive behavior 
including temper outbursts or from manipulations that had 
backfired.  The final diagnoses were situational depression 
(transient reaction of adulthood) and passive-aggressive 
personality.  

Also of record was a VA hospital discharge summary showing 
the veteran was hospitalized in January 1990.  It was noted 
that the veteran had been having increasing financial 
problems and had become very angry because he perceived he 
was not being adequately compensated for an employment 
disability.  The only psychiatric diagnosis was personality 
disorder, mixed (rule out narcissistic personality disorder).  

Evidence added to the record since the June 1990 rating 
decision consists of VA medical records dated from 2004 to 
2006.  In a progress note dated in November 2004 and prepared 
by a mental health nurse practitioner, it was noted that the 
veteran's presenting chief complaints were sleep problems, 
depression and unemployment.  The veteran reported that he 
was not sleeping well, was having flashbacks, and would like 
to go out and find Bin Laden.  He said he had been diagnosed 
with PTSD in Los Angeles and had had inpatient and outpatient 
treatment in Los Angeles.  The initial DSM IV diagnosis was 
anxiety disorder:  PTSD, chronic.  The plan was to start 
Sertraline and Trazodone and schedule PTSD education classes.  
The nurse practitioner said the veteran needed evaluation by 
a medical doctor for PTSD.  The nurse practitioner next saw 
the veteran in February 2005 when the veteran said he would 
now like to be evaluated for PTSD.  The veteran said 
Sertraline was helpful for his mood but he did not think 
Trazodone was helpful for sleep.  After mental status 
examination, the nurse prepared an addendum to the 
November 2004 report and stated there was a correction.  She 
said the veteran said he was previously diagnosed with PTSD 
but there was no record that he had had the diagnosis and she 
would correct the diagnosis to depression not otherwise 
specified.  

The record shows that in April and May 2005, the veteran 
attended a three part pre-assessment education series deigned 
to explain the assessment process for VA PTSD services and to 
provide information on PTSD.  

In May 2005, the veteran underwent a psychiatric diagnostic 
assessment by a VA psychiatrist.  The veteran reported that 
for the past year and a half he had been having problems 
sleeping and also related day dreaming a lot about work and 
sometimes about his war experiences, including day dreaming 
about going back into service.  He reported having 
flashbacks, which the psychiatrist said were not even 
intrusive thoughts but were rather thinking about a few 
events of his duty as a medic.  The veteran related events 
like saving three people in spite of being wounded himself on 
the right leg.  The veteran said he was awarded a Bronze Star 
and Silver Star for bravery.  The veteran also reported 
problems with anger, feeling tired, and not having interest 
and motivation to do things as well as indecisiveness and 
lack of concentration.  After examination, the psychiatrist 
stated that the veteran's presentation and history did not 
meet the criteria for PTSD.  The Axis I diagnoses were:  
major depressive disorder, moderate, recurrent; rule out 
bipolar disorder, not otherwise specified versus depression, 
not otherwise specified; and adjustment disorder with 
depression and mixed emotion.  

The same psychiatrist saw the veteran for psychotherapy 
sessions in June 2005 and continued the diagnoses reported in 
May 2005. 

The veteran was seen for a mental health reassessment by a VA 
social worker in August 2005.  The veteran's presenting chief 
complaint was "I think I have PTSD."  He gave a history of 
having served as a medic in Vietnam and having received a 
Purple Heart for a wound to his right leg.  He also reported 
that he received the Bronze Star and Silver Star medals.  The 
veteran described stressful incidents in service.  After 
mental status examination, the social worker said that at 
this time it did not appear that the veteran met the criteria 
for PTSD.  She said that he did meet the criteria for major 
depressive disorder and would not be enrolled into the PTSD 
program at this time.  The report included two sets of 
Initial DSM-IV Diagnosis.  The first listed the Axis I 
diagnoses as:  major depressive disorder, moderate, 
recurrent; rule out bipolar, not otherwise specified versus 
depression, not otherwise specified; and adjustment disorder 
with depression and mixed emotion.  The second listed the 
Axis I diagnoses as:  anxiety disorder:  PTSD, chronic; and 
depressive disorder:  major depression.  In an addendum dated 
five days later, the social worker stated that the assessment 
had two Initial DSM-IV Diagnosis entries and that the second 
one was a mistake.  She said disregard the second one with 
Axis I as PTSD.  

In a VA medical record titled PTSD Staffing Note dated in 
August 2005, it was stated that the veteran's case was 
staffed with the PTSD treatment team and it said the 
assessment and treatment plan were discussed.  It was the 
consensus of the team that the veteran would not be accepted 
into the program due to the diagnosis of major depressive 
disorder.  On the same date in August 2005 the veteran also 
saw the VA psychiatrist he had seen in May and June 2005.  
The psychiatrist stated that the diagnoses and problems 
treated this visit were:  depressive disorder, not otherwise 
specified versus major depressive disorder, recurrent, with 
(?) psychosis; rule out bipolar, not otherwise specified; 
adjustment disorder with depression and mixed emotion; and 
rule out PTSD (?).  The veteran said he was angry with the 
diagnosis of depression.  The veteran said he was not 
depressed, and asserted he qualified for PTSD.  The 
psychiatrist stated that he apprised the veteran that he may 
have some features of PTSD but that his main symptomatology 
revolves around major depression or at least depressive 
disorder, not otherwise specified.  

At a visit with a VA social worker later in August 2005, the 
social worker noted that the veteran informed her about his 
recent appointment with the VA psychiatrist.  The veteran 
stated that he was upset with the doctor for the diagnosis of 
depression versus PTSD.  After mental status examination, the 
social worker stated her assessment that the veteran does not 
meet the criteria for PTSD at this time.  

In September 2005, the veteran returned the VA mental health 
clinic to see the psychiatrist because he had lost all of his 
medications while traveling.  The veteran was concerned only 
with Valium because he said he could not sleep without it.  

Also added to the record was the report of a VA fee-basis 
psychiatric examination in November 2005.  The purpose of the 
examination was stated to be to establish PTSD diagnosis and 
related psychosocial impairment.  After review of the claims 
file and examination of the veteran, the Axis I diagnosis was 
major depression.  The psychiatrist stated that the symptoms 
the veteran described plus the history presented in the 
claims fid do not warrant a diagnosis of PTSD, but rather the 
veteran has major depression related to his experiences in 
Vietnam.  

The veteran again saw the VA psychiatrist in December 2005.  
The psychiatrist stated that the diagnoses and problems 
treated this visit were:  bipolar disorder, mixed/not 
otherwise specified; depressive disorder, not otherwise 
specified versus major depressive disorder recurrent with (?) 
psychosis; adjustment disorder with depression and mixed 
emotion; and rule out PTSD (?).  The veteran said he was a 
little better in some ways.  He requested that the 
psychiatrist put in his notes that they were talking about 
PTSD.  The veteran said I know I have PTSD and said he had 
had anger since he came home from Vietnam and had been 
hospitalized because of it and had been given Thorazine.  The 
psychiatrist said that the veteran's past and recent symptom 
dynamic was again explored and discussed, with discussion of 
the anger and mood instability the veteran reported over the 
years.  After mental status examination, the psychiatrist 
continued the prescribed medications.  

Subsequent VA mental health clinic records show that the 
veteran was seen for a scheduled visit in February 2006 and 
it was said that he was seen for bipolar disorder, rule out 
PTSD.  The registered nurse said the veteran was alert, 
oriented, pleasant, and cooperative.  The assessment was:  
"states he feels the medication helps."  Medications were 
continued.  At a crisis walk in visit in March 2006, the 
veteran requested refill of diazepam stating he had received 
a bottle with only 13 instead of 30 pills the previous week.  
The assessment reported by the advanced practice registered 
nurse was:  bipolar disorder, mixed/not otherwise specified; 
depressive disorder, not otherwise specified, versus major 
depressive disorder, recurrent with (?) psychosis; adjustment 
disorder with depression and mixed emotion; and rule out PTSD 
(?).  The nurse discontinued the current diazepam order and 
entered a new order for diazepam.  

At the May 2006 hearing, the veteran testified about 
stressful experiences in Vietnam.  He also testified that he 
has nightmares about Vietnam and testified that he has 
problems with anger and concentration.  He testified that he 
has problems with relationships and has been married and 
divorced three times.  The veteran testified that he has a 
diagnosis of PTSD from VA and he wanted to submit those 
records.  In July 2006, the veteran submitted VA medical 
records dated in May 2005, June 2006, and July 2006 with a 
waiver of initial review by the RO.  The only relevant 
information is a podiatry consultation report in which it was 
noted that the veteran's active problems included: bipolar, 
mixed; adjustment reaction; and depression.  The problem list 
did not include PTSD.  

New and material evidence

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence added to the record since 
the June 1990 rating decision that denied service connection 
for PTSD.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In this case, as has been repeated above, the reason for the 
denial of entitlement to service connection for PTSD reported 
in the June 1990 rating decision was that PTSD was not shown 
by the evidence of record.  

On review of the evidence in its entirety the Board finds 
that November 2004, August 2005, September 2005, 
December 2005, February 2006, and March 2006 VA medical 
records outlined above are new and material to reopen the 
claim of entitlement to service connection for PTSD.  Those 
medical records include diagnoses or provisional diagnoses of 
PTSD.  This evidence was not previously of record and is not 
cumulative or redundant of other evidence of record as the 
record did not include a diagnosis of PTSD at the time of the 
June 1990 rating decision.  It bears directly and 
substantially on the issue of service connection for PTSD and 
raises a reasonable possibility of substantiating the claim, 
as the absence of evidence of PTSD was the reason for the 
prior denial of the claim.  The added evidence is thus is new 
and material evidence to reopen the previously denied claim.  

Merits of the PTSD claim

The claim of entitlement to service connection for PTSD 
having been reopened, it must be reviewed on a de novo basis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

As outlined earlier, service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order for a claim for service connection for 
PTSD to be successful, there must be: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005). 

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  If the diagnosis of a mental disorder does not 
conform to DSM-IV or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R.  § 
4.125(a) (2005).  The DSM-IV criteria for a diagnosis of PTSD 
include experiencing a traumatic event, reacting with intense 
fear or horror, persistent reexperiencing of the event, 
persistent avoidance of stimuli associated with the event and 
general numbing of responsiveness, and persistent symptoms of 
increased arousal.  DSM-IV, Diagnostic Code 309.81.  

On review of the record in its entirety, the Board finds that 
preponderance of the evidence is against finding that the 
veteran has PTSD related to service.  In this regard, the 
Board acknowledges that the VA medical evidence outlined 
above includes reports of diagnoses including PTSD and 
provisional diagnoses of PTSD but finds that this is 
outweighed by the remaining evidence, which weighs against 
these diagnoses.  

In particular, the earliest medical evidence of a diagnosis 
of PTSD is the November 2004 VA progress note in which a 
nurse practitioner noted the veteran said he had been 
diagnosed with PTSD and after examination of the veteran, she 
reported a diagnosis of chronic PTSD.  The record shows, 
however, that in February 2005, the nurse practitioner noted 
that the veteran had said he was previously diagnosed with 
PTSD but there was record that he had had the diagnosis and 
in a February 2005 addendum to the November 2004 progress 
note she stated she was correcting the diagnosis to 
depression not otherwise specified.  

The record also shows that while an August 2005 mental health 
assessment by a VA social worker includes an Initial DSM-IV 
Diagnosis entry including chronic PTSD in Axis I, that 
Initial DSM-IV Diagnosis entry was one of two such entries; 
in the other Initial DSM-IV Diagnosis entry, the Axis I 
diagnoses do not include PTSD.  In an addendum dated in 
August 2005, the social worker stated specifically that the 
assessment had two Initial DSM-IV Diagnosis entries and that 
the second one was a mistake and should be disregarded.  

The Board therefore finds that the diagnoses of PTSD 
originally reported by the nurse practitioner in 
November 2004 and the social worker in August 2005 are not 
credible as they have been changed or withdrawn by the health 
care providers who reported them.  

In addition, the record includes entries authored by a VA 
psychiatrist who saw the veteran in May 2005, June 2005, 
August 2005, and December 2005.  At the first visit, after 
consideration of the veteran's history, complaints and mental 
status examination, the psychiatrist stated specifically that 
the veteran does not meet the criteria for PTSD.  The Axis I 
diagnoses were major depressive disorder, rule out bipolar 
disorder versus depression and adjustment disorder with 
depression and mixed emotion.  The psychiatrist continued 
these diagnoses in June 2005.  In the August 2005 entry, the 
psychiatrist noted the veteran's anger with the diagnosis of 
depression and his assertion that he qualified for PTSD.  At 
that time, the psychiatrist included a provisional diagnosis 
of PTSD but told the veteran that he might have some features 
of PTSD but that his main symptomatology revolved around 
major depression or at least depressive disorder, not 
otherwise specified.  Further, in December 2005, the 
psychiatrist noted that the veteran wanted the report to 
reflect they had discussed PTSD.  

Because the psychiatrist explained his provisional diagnosis 
of PTSD and essentially ruled it out by his explanation to 
the veteran that he might have some features of PTSD, the 
Board accords this provisional diagnosis very limited weight 
of probative value.  Further, the provisional diagnoses of 
PTSD reported by nurses who saw the veteran in the VA mental 
health clinic in February 2006 and March 2006 were not 
supported by any examination or findings.  None of the 
remaining VA medical evidence includes or suggests a 
diagnosis of PTSD.  

The Board gives greater weight to the report of the VA fee-
basis psychiatric examination conducted in November 2005.  
The specific purpose of the examination was to establish a 
PTSD diagnosis and related psychosocial impairment.  The 
psychiatrist reviewed the veteran's claims file, reported the 
veteran's social and industrial history, considered the 
veteran's reported symptoms, and provided an extensive mental 
status examination.  She explained that the symptoms the 
veteran described plus the history presented in the claims 
file do not warrant a diagnosis of PTSD, but said that the 
veteran has major depression related to his experiences in 
Vietnam.  

The only remaining evidence in favor of the claim for service 
connection for PTSD is that from the veteran in terms of his 
hearing testimony and his statements that he has PTSD.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that he has 
PTSD is therefore entitled to no weight of probative value.  
See, Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds the preponderance 
of the competent evidence is against finding that the veteran 
has a diagnosis of PTSD, and the benefit of the doubt 
doctrine is not for application as to this matter.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  In the absence of medical evidence of a 
diagnosis of PTSD, an essential element needed for the grant 
of service connection, the Board concludes that the benefit 
sought on appeal must be denied.  

It is noteworthy that in a rating decision dated in 
April 2006, the RO granted service connection for major 
depression with an evaluation of 10 percent effective 
November 21, 2005.  There is no indication in the record 
before the Board that the veteran disagreed with that 
decision, and that matter is not before the Board.  

Residuals of a right foot injury and residuals of a left foot 
injury

The veteran is seeking service connection for residuals of a 
right foot injury and residuals of a left foot injury.  At 
the May 2006 hearing, the veteran testified that there were 
times he jumped off tanks during service and hurt his feet 
and he said that during service he had large blisters on his 
feet from wearing heavy Army boots.  He testified that since 
service he had had problems with his legs and feet going 
numb.  

The veteran's service medical records refer to blisters on 
the veteran's feet related to wearing boots.  The remaining 
records do not mention blisters or any other foot complaints, 
and in January 1969, in his report of medical history in 
conjunction with his service separation examination, the 
veteran responded no to the question of whether he had ever 
had or now had foot trouble.  The examiner evaluated the 
veteran's feet as normal.  

VA medical records show that in November 2004, the veteran 
reported pain over the side of the knees down to the toes 
with numbness of the toes for the past 10 years and said the 
pain was a shooting and burning pain with numbness.  On 
examination, the veteran said he could not feel the 
monofilament over both feet; his toenails were dystrophic.  
The primary diagnosis was leg pain.  In an addendum dated the 
following day, the physician noted that a based on a blood 
glucose test, the veteran was definitely diabetic.  

At a VA orthopedic examination in November 2005, it was noted 
that the veteran had been diagnosed as having diabetes and 
was treated with oral hypoglycemics.  The veteran reported 
that he had noticed numbness involving both legs from the 
calves to the mid feet bilaterally, which had come on 
spontaneously in the past few years.  The veteran expressed 
no other complaints regarding his feet.  The diagnoses after 
clinical examination included diabetes with peripheral 
neuritis involving both legs.  

At a VA diabetes examination in November 2005, the physician 
noted that neurological examination revealed impaired 
sensation to the proximal one-third of each leg including the 
entire foot and ankle area, which was determined with 
monofilament testing as well as vibratory sense.  In the 
report of a November 2005 VA fee-basis consultation for 
electrodiagnostic studies, the physician reported that he had 
reviewed the veteran's claims file.  The physician noted that 
the veteran had had occasional numbness of the feet for over 
a year, occasional tingling of the feet, and occasional 
numbness below the knees.  The physician did a clinical 
examination and completed electromyography and nerve 
conduction studies.  His impression was that there was 
clinical and electrodiagnostic evidence consistent with a 
peripheral neuropathy affecting both lower extremities.  He 
stated that the peripheral neuropathy was mostly likely 
caused by or was a result of the veteran's diabetes.  

At a VA podiatry consultation in June 2006, the veteran gave 
a history of having problems with his feet in service and 
said he was exposed to Agent Orange in Vietnam.  The 
podiatrist noted that the veteran is diabetic, on Glyburide.  
The veteran stated that he walks very little and had had past 
routine foot care, but not for some time.  On examination, 
the podiatrist said that the feet were without ulcerations.  
There were neglected ingrown toenails, bilaterally.  The 
nails were dystrophic, and there were significant 
hyperkeratosis and scaling of the plantar aspects of each 
foot, plantar keratosis.  The plan was for referral to 
prosthetics for diabetic extra-depth soft accommodative 
footwear.  The podiatrist noted the veteran's diabetes 
mellitus was still uncontrolled.  

As noted earlier, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, while the service medical records show the 
veteran was treated for blisters on his feet, at the time of 
the veteran's service separation examination in January 1969, 
the veteran denied problems with his feet, and the examiner 
evaluated the veteran's feet as normal.  While the podiatrist 
who examined the veteran in June 2006 noted plantar 
keratosis, he did not in any way suggest this was related to 
foot blisters or foot injuries in service, and there is no 
evidence of any kind that implies such a relationship.  The 
veteran has not identified any observable residuals of any 
injury of the right or left foot in service, nor has he 
contended that he has had any continuing bilateral foot 
symptoms since service and there is no medical evidence of 
such.  This precludes consideration of the claim based on 
continuity of symptomatology as outlined in 38 C.F.R. 
§ 3.303(b).  

The veteran's only contentions regarding his claims are that 
he has numbness and tingling of his feet, which he implicitly 
relates to injuries or foot blisters in service.  The Board 
must again point out that the veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In the absence of any competent evidence of the presence of 
any current residuals of an in-service right foot injury or 
an in-service left foot injury, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a right foot injury and 
residuals of a left foot injury, and the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board 
concludes that service connection for residuals of a right 
foot injury and residuals of a left foot injury is not 
warranted.  

Again, it is noteworthy that based on the medical evidence 
outlined above, the veteran was diagnosed as having diabetes 
and peripheral neuropathy including numbness and tingling of 
the lower extremities, including the feet, ankles, and legs.  
In a rating decision dated in January 2006, the RO granted 
service connection for diabetes mellitus associated with 
herbicide exposure with a 20 percent rating effective May 31, 
2005, and granted service connection for peripheral 
neuropathy of the right lower extremity and service 
connection for peripheral neuropathy of the left lower 
extremity, each with a 20 percent rating effective May 31, 
2005.  There is no indication in the record before the Board 
that the veteran disagreed with any of those decisions, and 
those matters are not before the Board.  


ORDER

Service connection for PTSD is denied.  

Service connection for residuals of a right foot injury is 
denied.  

Service connection for residuals of a left foot injury is 
denied.  


REMAND

The veteran is seeking an increased rating for his service-
connected arthritis of the right knee, with shell fragment 
wound, currently evaluated as 10 percent disabling.  At the 
May 2006 videoconference hearing, the veteran testified that 
his right knee disability had gotten worse since his last VA 
evaluation, which had been during the previous year.  He also 
testified that VA orthopedic doctor had recently recommended 
that he have arthroscopic surgery on his right knee.  The 
veteran testified that he would be willing to report for a VA 
examination.  

When a claimant asserts that the severity of a disability has 
increased since the most recent examination, an additional 
examination may be appropriate.  See VAOPGCPREC 11-95 (citing 
38 C.F.R. § 3.327(a) ("[R]eexaminations will be required 
if...evidence indicates there has been a material change in a 
disability....")); see also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the veteran's competent testimony 
regarding symptomatology, the Board concludes that a new VA 
examination is needed in order to adequately evaluate the 
nature and severity of his service-connected right knee 
disability.  

On remand, the veteran should be afforded an opportunity to 
identify any relevant medical treatment, either through 
private or VA facilities, that he has received since the 
May 2006 videoconference hearing.  In accordance with its 
duty to assist, VA should take all necessary steps to get the 
identified records.  38 C.F.R. § 3.159(c). 

Review of the record shows that in its January 2006 rating 
decision, the RO denied service connection for a left knee 
disability, to include as secondary to the veteran's service-
connected arthritis of the right knee with shell fragment 
wound.  The veteran's claims file was transferred to the 
Board in May 2006.  At the May 2006 videoconference hearing 
the veteran testified as to his conviction that his left knee 
disability is causally related to his service-connected right 
knee disability in view of his VA orthopedic doctor having 
said that the right knee had gotten so bad it was affecting 
his right knee.  As the veteran's records were transferred to 
the Board prior to he hearing, the Board interprets the 
veteran's hearing testimony as a notice of disagreement with 
the January 2006 denial of the claim for service connection 
for a left knee disability.  See 38 C.F.R. § 20.300.  A 
notice of disagreement having been received, the Board is 
obligated to remand the issue for proper development, to 
include issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the veteran has 
received private or VA treatment for his 
right or left knee disabilities since 
May 2006 and assist him in obtaining any 
identified treatment records.  

Request that the veteran submit any 
evidence in his possession that pertains 
to his claims and had not been submitted 
previously.  

2.  In any event, obtain and associate 
with the claims file the VA medical 
records pertaining to treatment or 
evaluation of disability of the right or 
left knee dated from May 2006 to the 
present.  

3.  After additional records, if any, 
have been obtained, arrange for a VA 
examination to evaluate the current 
nature and severity of the veteran's 
service-connected arthritis of the right 
knee with shell fragment wound.  All 
indicated tests, including X-ray studies, 
should be performed.  The examination 
report must indicate whether the 
veteran's right knee exhibits:

(a) degenerative changes; (b) limitation 
of flexion and/or extension; (c) locking, 
pain, and effusion due to dislocated 
meniscal cartilage; (d) recurrent 
subluxation or lateral instability; (e) 
ankylosis.  

The examiner should provide results of 
range of motion testing for the right 
knee, identify normal ranges of knee 
motion, and report the veteran's actual 
active and passive ranges of motion in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

4.  Then, review the evidentiary record 
and readjudicate entitlement to an 
increased rating for the veteran's 
service-connected arthritis of the right 
knee with shell fragment wound.  If there 
is instability of the right knee, 
consideration should be given to the 
assignment of separate ratings under 
Diagnostic Code 5003 and Diagnostic 
Code 5257 for arthritis and instability 
of the knee.  See VAOPGCPREC 23-97.  
Further, due consideration should be 
given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

If the benefit sought is not granted to 
the veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

5.  In addition, readjudicate the claim 
of entitlement to service connection for 
a left knee disability, to include as 
secondary to the veteran's service-
connected arthritis of the right knee 
with shell fragment wound.  If the claim 
remains denied, issue an appropriate 
statement of the case.  

Provide the veteran clear advice that he 
must file a timely substantive appeal if 
he wishes to complete an appeal following 
the issuance of the statement of the 
case.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


